Citation Nr: 0803289	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  99-13 762A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for circulatory and 
vascular conditions.

2.  Entitlement to service connection for right arm and hand 
disabilities.

3.  Entitlement to service connection for postoperative 
residuals of an amputation of the right great toe.

4.  Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD) prior to March 23, 2004.  

5.  Entitlement to a rating in excess of 50 percent for PTSD 
from March 23, 2004.  


REPRESENTATION

Appellant represented by:  New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from September 1942 to 
November 1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO), that denied 
entitlement to service connection for circulatory and 
vascular conditions, right arm and hand disabilities, and for 
postoperative residuals of an amputation of the right great 
toe.  

This matter also arises from a May 1999 rating decision that 
continued a 30 percent rating for the veteran's service-
connected PTSD.  A March 2004 rating decision increased the 
rating for the veteran's service-connected PTSD to 50 
percent.  That grant does not represent a total grant of 
benefits sought on appeal, thus the claim for increase 
remains before the Board.  AB v. Brown, 6 Vet. App. 35 
(1993).  

The veteran presented testimony at a personal video 
conference hearing in August 2004 before the undersigned.  
The Board remanded the claim in August 2005 for additional 
development.

The issue of entitlement to service connection for 
circulatory and vascular conditions is REMANDED to the RO via 
the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  On examination in February 2007, a right arm disability 
was not diagnosed.   

2.  The competent and probative medical evidence of record 
preponderates against a finding that a right hand disability 
either had its onset in service or preexisted service and was 
permanently worsened therein, or that arthritis of the right 
hand was diagnosed within one year after separation from 
service. 

3.  The competent and probative medical evidence of record 
preponderates against a finding that a right great toe 
disability resulting in amputation either had its onset in 
service or preexisted service and was permanently worsened 
therein.  

4.  For the period prior to March 23, 2004, the competent and 
probative evidence preponderates against a finding that the 
veteran's symptoms and manifestations of PTSD result in 
occupational and social impairment with reduced reliability 
and productivity, occupational and social impairment with 
deficiencies in most areas, or total occupational and social 
impairment.

5.  For the period from March 23, 2004, the competent and 
probative evidence preponderates against a finding that the 
veteran's symptoms and manifestations of PTSD result in 
occupational and social impairment with deficiencies in most 
areas, or total occupational and social impairment.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right arm and 
hand disabilities is not warranted.  38 U.S.C.A. § 1110, 
5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  Entitlement to service connection for residuals of 
amputation of a right great toe is not warranted. 38 U.S.C.A. 
§ 1110, 5103, 5103A, 5107(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  The criteria for a rating in excess of 30 percent prior 
to March 23, 2004, for PTSD have not been met.  38 U.S.C.A. 
1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2007).

4.  The criteria for a rating in excess of 50 percent from 
March 23, 2004, for PTSD have not been met.  38 U.S.C.A. 
1155, 5107(a) (West 2002); 38 C.F.R. 4.1, 4.2, 4.10, 4.130, 
Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in January 2001, January 
2003, November 2003, September 2005, and August 2006; rating 
decisions in March 1998, May 1999, and March 2004; a 
statement of the case in May 1999 and May 2000; and a 
supplemental statement of the case in November 2001 and March 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claims, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (2006) 
(specifically declining to address harmless error doctrine); 
see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in a 
supplemental statement of the case issued in May 2007.  In 
addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for benefits, e.g., as to 
potential downstream issues such as evaluation assigned or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Since the claims 
are being denied, any such issues are moot.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  In the Board's remand in August 2005, it was noted 
that the evidence submitted at the August 2004 Board hearing 
would be mailed to the RO.  However, the statement from 
S.J.J., Ph.D. was not of record other than as listed in the 
August 2004 Board hearing transcript.  It was unclear whether 
such statement was the same statement referred to by the 
examiner at the March 2004 VA examination report noted above.  
The RO was to obtain the veteran's VA treatment records to 
include the February 18, 2003, statement and the undated 
statement by S.J.J., PhD read into the record at the August 
2004 Board hearing.  The Board notes that the records were 
requested, however, the VA records obtained do not include 
said statement.  However, the evidence of record includes the 
records from S.J.J., Ph.D. regarding the veteran's therapy 
with him, which includes symptoms and periodic GAF scores.  
In addition, the text of the letter is included in the 
hearing transcript.  Thus, the Board finds that to proceed 
with a decision is not prejudicial to the veteran and a 
remand is not necessary.  VA has also obtained a medical 
examination in relation to this claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Pertinent legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  Continuity of 
symptomatology after discharge is required only where the 
condition noted during service (or in the presumption period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service and continuity 
of symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997); 38 C.F.R. § 3.303(b).

Where a veteran served continuously for 90 days or more 
during a period of war or after December 31, 1946, and 
specified diseases, such as arthritis, become manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service. This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. § 3.307, 
3.309 (2007).

To prevail on the issue of service connection on the merits, 
there must be medical evidence of (1) a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, service 
connection may nevertheless be established by evidence 
demonstrating that the disability was in fact incurred or 
aggravated during the veteran's service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).


Right arm and hand disability

The veteran seeks entitlement to service connection for right 
arm and hand disabilities which he contends are due to 
exposure to cold in service and his duties working in a 
morgue.  In his initial claim, he claimed weakness in his 
right arm and hand. 

After review of the evidence, the Board finds that no 
competent medical evidence has been submitted to relate the 
veteran's current claimed right arm and hand disabilities to 
service.

Service medical records are negative for complaints, 
findings, or diagnoses of right arm and hand weakness.  
Cellulitis of the right hand due to a cut was treated and he 
was returned to duty.  A chronic right arm and hand 
disability is not shown in service.  

Further, there is no medical evidence of record showing that 
arthritis of the right hand manifested to a compensable 
degree within one year following separation from active 
service.  Therefore service connection is not warranted on a 
presumptive basis.  

The Board notes that service connection for cellulitis of the 
right hand had been previously denied in an August 1986 
rating decision which the veteran did not appeal after 
receipt of notification of the decision.  

In April 2000, a private medical doctor wrote that after some 
discussion with the veteran, he believed that the veteran's 
osteoarthritis in his hands may be related to his activities 
and exposure to the elements during his service in World War 
II. 

In January 2001 the veteran underwent electrodiagnostic 
testing in both upper limbs.  He had complaints of tingling 
and decreasing ability to manipulate his hands for the past 
several years.  The diagnosis was polyneuropathy effecting 
sensory and motor fibers most likely on the basis of 
underlying systemic illness such as diabetes.  He also had 
carpal tunnel syndrome.  

At a VA cold injury examination in February 2001, the 
examiner reviewed the claims file and VA medical record and 
the April 2000 letter from the private medical doctor.  The 
veteran's symptoms to include a decrease in his grip and 
clinical findings of his hands were recorded.  The impression 
was bilateral carpal tunnel syndrome, Dupuytren's contraction 
bilateral, and degenerative arthritis of the extremities.  
The examiner opined that given the limited exposure to cold 
that this veteran suffered and the multiple medical problems 
which contribute to the deformity and pains he experienced in 
his hands, it seemed less than likely that his degenerative 
arthritis was a consequence of his exposure in the service.  

The veteran testified in August 2004 that his fingers were 
always numb.  He described his experience in service pulling 
bodies out of cold water and contends that the loss of 
feeling was due to exposure to severe cold.  He claims that 
there is a relationship between arthritis and loss of 
sensation.  

At a VA examination in August 2006 the veteran complained of 
an intermittent tingling and numbing sensation in his right 
hand with associated tremors.  He stated that his dominant 
right hand was weak and ached.  The clinical findings were 
recorded.  X-rays revealed the degenerative changes noted on 
examination.  The diagnosis was peripheral vascular disease 
in the extremities.  

The examiner opined that considering the veteran's testimony 
at the August 2004 hearing regarding cold exposure it is as 
likely as not a contributing factor in the development of his 
degenerative arthritis.  The examiner further stated that 
since most people who live long enough will ultimately 
develop degenerative arthritis, there was no way of precisely 
determining the relative contribution of the veteran's cold 
exposure.  

In February 2007 the VA examiner provided an addendum wherein 
he stated that the right arm had not been examined in August 
2006 because, when queried at his hearing in 2004, the 
veteran had no complaints relative to his right arm.  By his 
remarks, the examiner considered that the veteran had no 
problems with his right arm but rather his hand.  In speaking 
with the veteran, the symptoms were bilateral.  

On examination in February 2007, the veteran had a 
generalized weakness in the upper and lower extremities.  The 
clinical findings were recorded.  Also noted was a scar on 
the right upper arm which was identified as the site of a 
removal of a previous hematoma, age unknown.  This was not 
noted in the service medical records. 

The examiner concluded that the etiology of the veteran's 
sensory symptoms in his hands and fingers was secondary to 
carpal tunnel syndrome.  The weakness in the grasp of his 
right hand was likely the result of the carpal tunnel 
syndrome as well as the generalized weakness and 
deconditioning of the veteran.  The loss of range of motion 
of his upper extremities, was likely due to a generalized 
degenerative arthritic process.  

The examiner also noted that in rethinking his previous 
opinion concerning the relationship of the veteran's cold 
exposure to the degenerative joint disease of the hands, it 
was his opinion that it was not at least as likely as not the 
described cold exposure in military service was a significant 
factor in the development of the present degenerative 
arthritis, Dupuytren's contractures or carpal tunnel 
syndrome.  His opinion was based on the relatively low degree 
of degenerative involvement in a man of the veteran's age.  
Further, the incident of cellulitis in service was self-
limiting and not a factor in the development of the veteran's 
degenerative arthritis in the right hand.  The examiner 
concluded that the veteran had no documented and no present 
residuals of any right arm condition in the military service.  

Medical evidence of a right hand disability is not shown 
until many years post service.  In view of the lengthy period 
after separation from service without evidence of findings or 
diagnosis, there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).

The Board has carefully considered the veteran's statements.  
He is certainly competent, as a lay person, to report that as 
to which he has personal knowledge.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  He is not, however, competent to offer a 
medical opinion as to cause or etiology of the claimed 
disability.  Although in service, the veteran had medical 
training, there is no evidence of record that the veteran has 
specialized medical knowledge sufficient to render a medical 
opinion as to etiology.  Routen v. Brown, 10 Vet. App. 183 
(1997) (layperson is generally not capable of opinion on 
matter requiring medical knowledge); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  The veteran's statements therefore are 
not competent medical evidence of a nexus between his claimed 
disabilities and active service.

In conclusion, having reviewed the complete record, regarding 
the issue of entitlement to service connection for a right 
arm disability, the medical evidence of record does not show 
a current disability of a right arm.  The existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation.  38 U.S.C.A. § 1131 (West 2002).  
There is no competent medical evidence of a current diagnosis 
of a right arm disorder.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

The evidence of record does show that right hand disabilities 
have been diagnosed.  Although a private physician provided 
an opinion that the veteran's arthritis of the hand may be 
due to his exposure to cold in service, the probative value 
of this doctor's statement is greatly reduced by the fact 
that it is not shown to have been based upon a review of the 
claims file or other detailed medical history.  Swann v. 
Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 
177 (1993).  In addition, the Board places less probative 
value on this opinion because the physician used a term of 
may.  Bostain v. West, 11 Vet. App. 124 (1998); Obert v. 
Brown, 5 Vet. App. 30 (1993) (medical opinion expressed in 
terms of may also implies may not and is too speculative to 
establish medical nexus).  Accordingly, the Board finds that 
this opinion is not competent medical evidence of a nexus 
between the veteran's arthritis of the right hand and active 
service or to alleged symptomatology since service.  

The Board finds that the February 2001 VA medical report and 
opinion and the opinion provided in February 2007 by an 
examiner who saw the veteran in August 2006 and February 2007 
are of greater probative value, in light of the VA examiners 
having reviewed the entire claims folder, to include service 
medical records and post-service treatment records, and then 
fully discussing the evidence.  Owens v. Brown, 7 Vet. App. 
429 (1995) (the opinion of a physician that is based on a 
review of the entire record is of greater probative value 
than an opinion based solely upon the veteran's reported 
history).  The VA examiner opinions were based upon review of 
the claims file and the application of sound medical 
judgment.  

In sum, the probative, competent medical evidence of record 
does not support a link between the diagnosed right hand 
disorders to service.  The probative, competent medical 
evidence does not support the finding of a relationship 
between a right hand disorder and service and any continuity 
of symptomatology asserted by the veteran.  McManaway v. 
West, 13 Vet. App. 60 (1999) (where there is assertion of 
continuity of symptomatology since service, medical evidence 
is required to establish a nexus between the continuous 
symptomatology and the current claimed condition); Voerth v. 
West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 
488 (1997).

The preponderance of the competent and probative evidence is 
against a finding that a right hand disability is a result of 
service to include exposure to cold.  Therefore, the claim 
for service connection must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Postoperative residuals of an amputation of the right great 
toe  

The veteran testified in August 2004 about the loss of his 
right great toe.  He contends that this was due to exposure 
to severe cold in service and when he had to go into cold 
water to retrieve bodies.  

After review of the evidence, the Board finds no competent 
medical evidence has been submitted to relate the veteran's 
residuals of an amputation of the right great toe to service.  

Service medical records are negative for complaints, 
findings, or diagnosis of a right great toe condition.  

At a VA examination in February 2001, a history noted that 
the veteran lost the right great toe in 1995 to peripheral 
vascular disease.  He had an infected ulceration in his right 
toe which led to amputation.  The impression was peripheral 
vascular disease.   

The veteran testified in August 2004 that his right great toe 
was amputated due to gangrene.  He related having to go into 
cold water to pull out bodies during service.  

At a VA examination in August 2006 clinical findings of 
residuals of amputation of the right great toe were recorded.  
The examiner opined that given the chronological sequence of 
events, that the veteran's diabetes mellitus and peripheral 
vascular disease, rather than cold exposure, were more likely 
etiological factors in the loss of his right great toe.

At a VA examination in February 2007, the examiner opined 
that the amputation of the veteran's right great toe was 
likely a consequence of the veteran's peripheral vascular 
disease that likely began as a nonhealing diabetic ulcer that 
had become gangrenous, leading to the amputation.  

The record shows that the veteran had some medical training 
in service and the Board has carefully considered the 
veteran's statements.  However, as discussed above his 
statements are not competent medical evidence of a nexus 
between his residuals of amputation of his right great toe 
and active service and are outweighed by other evidence 
attributing the toe amputation to diabetes and peripheral 
vascular disease..  Layno v. Brown, 6 Vet. App. 465 (1994); 
Routen v. Brown, 10 Vet. App. 183 (1997) (layperson is 
generally not capable of opinion on matter requiring medical 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In conclusion, having reviewed the complete record, the Board 
finds that the veteran had his right great toe amputated in 
1995, many years after service.  The probative, competent 
medical evidence of record links he right great toe 
amputation to nonservice-connected causes, diabetes and 
peripheral vascular disease.  The preponderance of the 
competent and probative evidence is against a finding that 
residuals of amputation of a right great toe is a result of 
claimed cold exposure in service or another incident of 
service.  Therefore, the claim for service connection must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

PTSD

The veteran contends that an increased rating is warranted 
for his PTSD.  During his appeal a 50 percent rating was 
assigned, thus the Board must consider entitlement to a 
rating in excess of 30 percent for post-traumatic stress 
disorder (PTSD) prior to March 23, 2004, and a rating in 
excess of 50 percent for PTSD from March 23, 2004.  

This appeal arises from the veteran's dissatisfaction with 
the 50 percent rating for PTSD.  He claims that the current 
rating does not adequately reflect the severity of his 
condition.

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2007).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  
38 C.F.R. § 4.2 (2007).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2007).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2007).

The regulations in 38 C.F.R. § 4.130 establish a general 
rating formula for mental disorders and assign disability 
evaluations according to the manifestation of particular 
symptoms.  A 50 percent disability evaluation is warranted 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness.  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2006).  The United States 
Court of Appeals for Veterans Claims (Court), in Carpenter v. 
Brown, 8 Vet. App. 240 (1995), recognized the importance of 
the GAF score and the interpretations of the score.  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co- workers).  GAF scores ranging between 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

In a rating decision in August 1997 the veteran was granted 
service connection for diagnosed PTSD which was related to 
his experiences attending to the sick and dead patients in 
the hospital and subject to buzz bomb attacks during military 
service.  A 10 percent disability evaluation was assigned 
effective from March 5, 1996, and subsequently in a March 
1998 rating decision increased the rating to a 30 percent 
evaluation effective from March 5, 1996.  A September 1997 
letter from S.J.J., Ph.D. and S.G., M.D. regarding treatment 
at a VA Mental Health Clinic showed occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily with 
routine behavior, self-care, and conversation normal).

In a rating decision in May 1999 the RO continued the 30 
percent evaluation.  The veteran submitted an almost 
identical letter from S.J.J., Ph.D. and S.G., M.D. in July 
1998 to the one written in September 1997.  Although he was 
apprehensive about joining group therapy, he went to a weekly 
group.  A private medical statement from S.J.J., Ph.D. and 
S.G., M.D. dated in July 1998 noted that the veteran was seen 
weekly in a World Ware II PTSD group and monthly for 
individual psychotherapy.  He was followed by a staff 
psychiatrist every two to three months for medication 
evaluation.  His recent memory was poor.  There was no 
evidence of a thought disorder; his thought content and 
organization were intact.  His insight was limited and his 
judgment fair.  He had chronic sleep impairment.  The current 
GAF score was 45.  (The Board notes that in the prior letter, 
based on identical symptoms, the GAF score assigned was 55.)  

The veteran testified at a RO hearing in February 2000 as to 
his symptoms and the effect on his activities.  He testified 
as to having nightmares and sleep disturbance.  He felt that 
his condition had deteriorated.  He had been married to his 
wife for 52 years and had two grown children.  

Mental health clinic notes from January 2000 to December 2000 
indicate the veteran continued to remain active in a weekly 
PTSD therapy group.  He was sleeping better with increased 
medication and was less depressed.  He was able to interact 
with the others in the group and received feedback well.  He 
was managing better with relationship issues although he did 
not talk much at home with his wife.  He continued to have 
nightmares and intrusive thoughts of combat.  He isolated 
himself although felt comfortable in the group.  He had few 
close friends and stayed close to home with his wife.  

At a VA PTSD examination in March 2000 the examiner noted 
that the veteran had essentially no history of psychiatric 
diagnosis or treatment prior to two years earlier.  He was 
involved in outpatient psychotherapy with a VA psychologist 
for two years and attended a World War II veteran's PTSD 
group.  He saw a psychiatrist who prescribed sleep and anti 
anxiety medication.  He had retired in 1985.  He reported 
having a good relationship with his wife, two grown children, 
and a sister.  He presented to the interview displaying good 
grooming and hygiene.  He spoke in a clear voice at an 
average rate of speed without speech impediment and his 
speech was logical and focused at all times.  He was alert 
and oriented times four.  He described being chronically 
irritable and in a bad mood all the time because he could not 
get any sleep.  He described himself as moody and tended to 
brood about what he had seen at the morgue in service.  He 
stated that he had anxiety attacks after watching a war movie 
and did not do that any more.  He reported having 
concentration problems and forgetting to do chores or tasks.  
The examiner found that the veteran did not display any gross 
deficits in immediate short or long-term memory.  He reported 
periodic suicidal thoughts but denied ever intending to act 
on such ideation and denied self-destructive behavior.  He 
denied homicidality.  He had more frequent nightmares and 
preoccupation with thoughts of what he saw during the 
Normandy invasion since his retirement.  

The examiner concluded that the veteran's PTSD symptoms 
essentially emerged in retirement and had become worse as he 
had to be less and less active due to physical disability.  
He appeared to be moderately impaired in his functioning.  He 
suffered from insomnia, chronic anxiety, irritability, 
dysphoric mood and social avoidance.  His GAF score was 59 
which was moderate impairment of functioning.  

A lay statement from the veteran's wife received in August 
2000 noted that the veteran had been going weekly to a clinic 
for PTSD for two and a half years.  

VA outpatient treatment records from January 2002 to March 
2004 show that the veteran continued to participate in PTSD 
weekly group therapy.  Most of the time, he was an active 
member of the group and although, at times he was a passive 
member, it usually was noted that he had hearing related 
problems.  He continued to have intrusive thoughts about his 
combat experiences and how they impacted on his current life 
functioning.  He was able to interact with the others in the 
group and was willing to accept feedback.  

His nightmares continued but had decreased due to sleep 
medications, with support from group therapy, and by 
decreasing his exposure to combat material.  In March 2004, a 
physician noted the veteran's progress was good.  He enjoyed 
the socialization of group members and felt more comfortable 
talking with others.  During that period, when provided, the 
assigned GAF scores were 50.  

At a VA PTSD examination in late March 2004, the examiner 
referred to a letter submitted on the veteran's behalf dated 
February 18, 2003, by the medical professional with whom he 
participated in weekly individual and group psychotherapy.  
(This would appear to be S.J.J., PhD, although a different 
spelling of the last name is shown.)  At the examination, he 
reported that he and his wife got along okay but that he was 
irritable and temperamental.  His wife stated that he was 
more irritable recently and more socially avoidant.  He got 
along well with his two children and with his sister.  He was 
otherwise socially avoidant.

He was alert and oriented times four.  He did not display any 
obvious deficits in thinking or gross deficits in memory.  He 
denied being aggressive, destructive, or violent.  He 
described having poor sleep and nightmares.  He was depressed 
and suffered from lack of motivation and lack of social 
interest.  He avoided anything related to war or violence.  
Although he had recently had thoughts about being better off 
dead, he had no suicide plan.  He had never been homicidal.  

The examiner concluded that the veteran's symptoms were worse 
than the last evaluation.  He suffered from marked social 
avoidance, irritability, depressed mood, sleep disturbance, 
poor concentration and nightmares.  His GAF score at that 
time was 45, serious impairment of functioning.  

The veteran testified in August 2004 as to his symptoms of 
PTSD and the effect on his daily activities.  

The veteran's representative read into the record a letter 
from a VA psychologist at the Behavior Health Clinic.  This 
would appear to be a letter, presumably the February 2003 
letter mentioned by the VA examiner, from S.J.J., Ph.D., 
although the transcript shows a variation of the last name.  
The VA psychologist indicates that the veteran is an active 
member of a weekly PTSD group.  His service history and 
present symptoms were noted.  He was described as alert, 
oriented to person, time and place most of the time.  He did 
have periods of being confused. His speech was slow and 
stream of thought was intact.  His recent memory was poor.  
His judgments were fair.  His GAF score at that time was 55.

Additional VA outpatient treatment records received include 
the progress notes for the PTSD group therapy for the period 
from April 2004 to January 2006.  At some sessions it was 
noted that the Iraq war, aging issues and dependency issues 
exacerbated PTSD symptoms.  A reported GAF score in October 
2004 by S.J.J. Ph.D. was 50.  At the end of 2004 there was a 
change in therapist at the weekly meetings.  For the first 
half of 2005, it was noted that the veteran's PTSD symptoms 
appeared stable.  Then the therapist changed again and the 
reporting of the sessions changed.  The veteran continued to 
participate and at most sessions did not bring up any areas 
of concern.  

In August 2006, L.F.A., a psychologist who had previously 
evaluated the veteran in March 2000 and March 2004 reviewed 
the veteran's claims file and opined that the veteran was 
markedly impaired as a result of his PTSD and appeared to 
have been ever since his time in the service in the Navy when 
he worked in the morgue to prepare corpses.  

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 30 percent 
prior to March 23, 2004, is not warranted.  There is no 
indication that his affect was flattened or that his speech 
was circumstantial, circumlocutory or stereotyped.  A thought 
disorder was not shown and his thought content and 
organization were intact.  His memory was poor but it was not 
shown that he had impairment of short-and long-term memory.  
Panic attacks were not shown.  His judgment was described as 
fair.  Although the veteran preferred to be alone, difficulty 
in establishing and maintaining effective work and social 
relationships was not shown.  He had a long time marriage, 
and had a good relationship with his two children and a 
sister.  He was an active participant in weekly group therapy 
sessions and engaged in relationships with the other 
participants at the sessions by providing and receiving 
feedback.  A GAF score of 45 was assigned in a July 1998 
evaluation, however, the Board notes that in a prior 
evaluation in September 1997, a GAF score of 55 had been 
assigned for the same symptoms.  A score of 45 is in the mid-
range of serious symptoms and a score of 55 is in the mid-
range of moderate symptoms.  A GAF score assigned on 
examination in March 2000 was 59 which is the high end of 
moderate symptoms.  Moreover, reference to a February 2003 
letter with an evaluation of the veteran by his psychologist 
at the Mental Health Clinic, who had provided the September 
1997 and July 1998 evaluations, notes that the assigned GAF 
was 55.  VA outpatient treatment records from January 2002 to 
March 2004 show the treating psychologist assigned GAF scores 
of 50 which is the high end of serious.  Overall these scores 
more closely reflect moderate symptoms during the period.  In 
sum, the Board finds that the veteran's symptoms do not more 
closely approximate a 50 percent evaluation prior to March 
23, 2004.  

After considering all the evidence of record, it is the 
opinion of the Board that a rating in excess of 50 percent is 
not warranted either prior to March 23, 2004, or after March 
23, 2004.  There is no indication that the veteran neglected 
his personal appearance or hygiene, or that he had spatial 
disorientation, or obsessional rituals.  The findings show 
that the veteran was adequately dressed and kept.  He was 
alert and oriented in four spheres on examination.  Although 
the veteran talked about suicide, he denied having a plan or 
that he would ever harm himself.  Although he was depressed, 
the evidence does not show that he had near-continuous panic 
or depression affecting his ability to function 
independently, appropriately and effectively.  Deficiency in 
judgment is not shown.  His speech was normal and there was 
no evidence of illogical or delusional thought process.  He 
was described as irritable but impaired impulse control was 
not shown.  Although the evidence suggests that the veteran 
self isolated himself, the inability to establish and 
maintain effective social relationships was not shown.  The 
evidence shows that he interacted appropriately with other 
members of his group therapy and staff when participating in 
treatment programs and he had a relationship with his wife, 
his children, his sister, and at times a few friends.  Prior 
to his retirement in 1985, the veteran had been working.  GAF 
scores shown at outpatient treatment were 50 which reflect 
the high end of the range of serious.  These symptoms do not 
more closely approximate a higher 70 percent evaluation.  
Therefore, the Board finds that an increased rating is not 
warranted.

As to whether a 100 percent schedular disability evaluation 
is warranted under the regulations, the examinations do not 
reflect psychiatric manifestation meeting or approximating 
the requirements for a 100 percent schedular evaluation.  At 
the time of the examinations the veteran was alert and 
cooperative with the interview.  He has actively participated 
for approximately six years in weekly group therapy sessions.  
There was no indication of lack of minimal personal hygiene.  
Although the veteran complained of memory loss, the clinical 
findings show that his memory seemed good and there is no 
indication that he had memory loss for names of close 
relatives, own occupation, or own name.  He had no persistent 
delusions, hallucinations, or grossly inappropriate behavior.  
He is not shown to be a persistent danger of hurting himself 
or others.  He related having had thoughts of suicide but 
consistently denied having a plan and there is no indication 
that he was felt to be a danger of hurting others.  No gross 
impairment in thought processes or communication was 
indicated.  Thus, his symptoms do not more closely 
approximate a 100 percent schedular rating.

The veteran has not asserted, nor does the evidence suggest, 
that the regular schedular criteria are inadequate to 
evaluate his PTSD impairment.  There is no contention or 
indication that his PTSD is productive of marked interference 
with employment or necessitates frequent hospitalization, or 
that the manifestations associated with this disability are 
unusual or exceptional.  38 C.F.R. § 3.321(b)(1).  Thus, the 
Board finds that referral for consideration of an 
extraschedular rating is not appropriate.  Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

In sum, the weight of the credible evidence demonstrates that 
the veteran's PTSD warrants no more than a 30 percent rating 
prior to March 23, 2004 and no more than a 50 percent rating 
from March 23, 2004.  As the preponderance of the evidence is 
against the claim for an increased rating, the Board finds 
that the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).


ORDER

Entitlement to service connection for right arm and hand 
disabilities is denied.

Entitlement to service connection for postoperative residuals 
of an amputation of the right great toe is denied.

Entitlement to a rating in excess of 30 percent for PTSD 
prior to March 23, 2004, is denied.  

Entitlement to a rating in excess of 50 percent for PTSD from 
March 23, 2004, is denied. 


REMAND

The veteran seeks entitlement to service connection for 
circulatory and vascular conditions.  The Board remanded the 
issue in August 2005 for the veteran to undergo a VA 
examination to determine the nature and etiology of his 
claimed circulatory and vascular conditions.  After a review 
of historical records and medical principles, the examiner 
was to provide a medical opinion, with adequate rationale, as 
to the approximate date of onset and etiology of any 
diagnosed circulatory and vascular conditions.  In addition, 
the examiner was to opine as to whether any diagnosed 
circulatory and vascular conditions were caused by or 
permanently worsened by his service-connected PTSD, and 
provide the medical rationale for that opinion.

An examination and medical opinion was provided in August 
2006, however, the opinion was considered inadequate and an 
additional opinion was requested as to whether 
atherosclerotic cardiovascular disease, or any other 
cardiovascular condition, to include hypertension, had been 
aggravated by or worsened by the veteran's service-connected 
PTSD.  In an opinion provided in February 2007 the examiner 
did not address whether the service-connected PTSD had 
aggravated or worsened atherosclerotic cardiovascular 
disease, or any other cardiovascular condition, to include 
hypertension.  When aggravation of a veteran's nonservice- 
connected disability is proximately due to or the result of a 
service-connected injury or disease, it shall be service 
connected and the veteran compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Compliance by the Board or 
the RO with remand instructions is neither optional nor 
discretionary.  Thus, this case must be returned for further 
development.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the VA physician who 
examined the veteran in August 2006 and 
February 2007, to review the claims file 
to include service medical records and 
this Remand.  The physician's report 
should indicate that the review was 
performed.  The determination as to 
whether an additional examination is 
needed is left to the physician's 
discretion.  If that physician is no 
longer available, please forward this 
request for a supplemental opinion to 
another doctor specializing in circulatory 
and vascular disorders.  The physician 
should provide an opinion as to whether it 
is as likely as not (50 percent or greater 
probability) that any diagnosed 
circulatory or vascular disorder, to 
include hypertension, has been aggravated 
by the veteran's service-connected PTSD.

2.  Then, readjudicate the claim.  If any 
benefit sought on appeal remains denied, 
issue a supplemental statement of the 
case.  An appropriate period of time 
should be allowed for response.  
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


